DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 7-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the uniquely distinct feature of  a head-mounted display including at least one lens and one or more transducers that vibrate the at least one lens with at least one transducer coupled to the lens and is positioned along an edge of the lens, the lens generates acoustic waves that correspond to media presented by the head-mounted display when vibrated by the one or more transducers and a user of the artificial-reality device cannot visually perceive the vibration of the at least one lens at frequencies within the frequency range in combination with all the disclosed limitations of claim 1. Independent claim 17 identifies the uniquely distinct feature of  a head-mounted display including at least one lens and one or more transducers that vibrate the at least one lens with at least one transducer coupled to the lens based at least in part on audio data for the media, wherein the audio data is associated with a sound source in the virtual scene and the head-mounted display does not include any other audio generating device in addition to the at least one lens in combination with all the disclosed limitations of claim 17.
The closest prior art, Dong et al. (US 20130022220A 1) Dong discloses a wearable device comprising a head-mounted display including at least one lens and one or more transducers, coupled to the head-mounted display, configured to generate signals that vibrate the at least one lens of the head-mounted display, the at least one lens generates acoustic waves that correspond to media presented by the head-mounted display when vibrated by the one or more transducers but fails to teach the transducer is positioned along an edge of the lens, the lens generates acoustic waves that correspond to media presented by the head-mounted display when vibrated by the one or more transducers and a user of the artificial-reality device cannot visually perceive the vibration of the at least one lens at frequencies within the frequency range and the head-mounted display does not include any other audio generating device in addition to the at least one lens; Houston et al. (US 9965471B2) discloses the use of a wearable device with head mounted display for an artificial-reality device but fails to teach the transducer is positioned along an edge of the lens, the lens generates acoustic waves that correspond to media presented by the head-mounted display when vibrated by the one or more transducers and a user of the artificial-reality device cannot visually perceive the vibration of the at least one lens at frequencies within the frequency range and the head-mounted display does not include any other audio generating device in addition to the at least one lens. The prior art fails to anticipate or render the independent claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        5 May 2022